 



Exhibit 10.21
Leadis Technology, Inc.
2004 Equity Incentive Plan
Phantom Stock Award Grant Notice
Leadis Technology, Inc. (the “Company”), pursuant to its 2004 Equity Incentive
Plan (the “Plan”), hereby grants to Participant a Phantom Stock Award covering
the number of shares of phantom stock (the “Phantom Stock”) set forth below (the
“Award”). This Award shall be evidenced by a Phantom Stock Award Agreement (the
“Agreement”). This Award is subject to all of the terms and conditions as set
forth herein and in the Agreement and the Plan, which are attached hereto and
incorporated herein in their entirety.

     
     Participant:
   
 
   
     Date of Grant:
   
 
   
     Number of Shares of Phantom Stock:
   
 
   
     Payment for Phantom Stock:
  Participant’s services to the Company

     
Vesting Schedule:
  [One-half (1/2) of the Phantom Stock shall vest on the date that is thirteen
(13) months following the Date of Grant. The remaining one-half (1/2) of the
Phantom Stock shall vest on the second anniversary of the Date of Grant,
provided that the Participant’s Continuous Service has not terminated prior to
the applicable vesting date.]
 
   
Deferral Election:
   

  o   I elect not to defer issuance of the shares of Common Stock, if any, that
I may receive pursuant to my Award.     o   I elect to defer issuance of the
shares of Common Stock, if any, that I may receive pursuant to my Award and have
completed or will complete and submit the Deferral Election Form attached hereto
by                     , 2007.

Additional Terms/Acknowledgements: The undersigned Participant acknowledges
receipt of, and understands and agrees to, this Grant Notice, the Agreement and
the Plan. Participant further acknowledges that this Grant Notice, the Agreement
and the Plan set forth the entire understanding between Participant and the
Company regarding the award of the Phantom Stock and the Common Stock subject to
the shares of Phantom Stock and supersede all prior oral and written agreements
on that subject with the exception of (i) awards previously granted and
delivered to Participant under the Plan, and (ii) the following agreements only:

     
     Other Agreements:
   
 
   

              Leadis Technology, Inc.   Participant
 
           
By:
                     
 
  Signature       Signature
 
           
Title:
      Date:    
 
           
 
           
Date:
           
 
 
 
       

 



--------------------------------------------------------------------------------



 



     
Attachments:
  Phantom Stock Award Agreement, Deferral Election Form, and Leadis Technology,
Inc. 2004 Equity Incentive Plan

 



--------------------------------------------------------------------------------



 



Attachment I
Agreement

 



--------------------------------------------------------------------------------



 



Leadis Technology, Inc.
2004 Equity Incentive Plan
Phantom Stock Award Agreement
     Pursuant to the Phantom Stock Award Grant Notice (“Grant Notice”) and this
Phantom Stock Award Agreement (“Agreement”), Leadis Technology, Inc. (the
“Company”) has awarded you a Phantom Stock Award under its 2004 Equity Incentive
Plan (the “Plan”) for the number of shares of Phantom Stock (“Phantom Stock”) as
indicated in the Grant Notice (collectively, the “Award”). Except where
indicated otherwise, defined terms not explicitly defined in this Agreement but
defined in the Plan shall have the same definitions as in the Plan.
     The details of your Award are as follows:
     1. Number of Shares of Phantom Stock and Shares of Common Stock. The number
of shares of Phantom Stock subject to your Award is set forth in the Grant
Notice. Each share of Phantom Stock shall represent the right to receive one
(1) share of Common Stock. The number of shares of Phantom Stock subject to your
Award and the number of shares of Common Stock deliverable with respect to such
Phantom Stock may be adjusted from time to time for capitalization adjustments
as described in Section 11(a) of the Plan.
     2. Vesting. The shares of Phantom Stock shall vest, if at all, as provided
in the vesting schedule set forth in your Grant Notice; provided, however, that
vesting shall cease upon the termination of your Continuous Service.
     3. Dividends. You shall receive no benefit or adjustment to your Award with
respect to any cash dividend or other distribution in respect of the Common
Stock subject to your Award that does not result in a capitalization adjustment
pursuant to Section 11(a) of the Plan; provided, however, that this sentence
shall not apply with respect to any shares of Common Stock that are actually
delivered to you in connection with your Award, on and after the date of such
delivery. Any additional shares of Phantom Stock, Common Stock, cash or other
property that become subject to the Award pursuant to this Section 3 shall be
subject, in a manner determined by the Board, to the same forfeiture
restrictions, restrictions on transferability, and time and manner of delivery
as applicable to the other shares of Phantom Stock and Common Stock subject to
your Award.
     4. Payment. This Award was granted in consideration of your services to the
Company. Subject to Section 11 below, you will not be required to make any
payment to the Company (other than your services with the Company) with respect
to your receipt of the Award, vesting of the Phantom Stock, or the delivery of
the shares of Common Stock subject to the Phantom Stock.
     5. Delivery of Shares. Subject to Section 11 below, your vested shares of
Phantom Stock shall be converted into shares of Common Stock, and the Company
will deliver to you a number of shares of Common Stock equal to the number of
vested shares subject to your Award on the applicable vesting date or as soon as
practicable thereafter; provided, however, that

 



--------------------------------------------------------------------------------



 



in the event that the Company determines that you are subject to its policy
regarding insider trading of the Company’s stock and any shares of Common Stock
subject to your Award are scheduled to be delivered on a day (the “Original
Distribution Date”) that does not occur during an open “window period”
applicable to you, as determined by the Company in accordance with such policy,
then such shares shall not be delivered on such Original Distribution Date and
shall instead be delivered as soon as practicable within the next open “window
period” applicable to you pursuant to such policy; and provided further, that if
you elect to defer issuance of the shares of Common Stock as provided in
Section 6 of this Agreement, the shares of Common Stock shall be issued as set
forth in your Deferral Election Form. The form of delivery (e.g., a stock
certificate or electronic entry evidencing such shares) shall be determined by
the Company.
     6. Deferral Election. You may elect to defer issuance of the shares of
Common Stock that would otherwise be issued by virtue of the vesting of your
Award as set forth in the Grant Notice. If such deferral election is made, it
shall be made in accordance with the following requirements:
          (a) No deferral period shall exceed five (5) years from the original
vesting date of the Award; and
          (b) You must complete and submit a Deferral Election Form (in
substantially the form attached to the Grant Notice) to the Company within
thirty (30) days following the date of grant set forth in the Grant Notice.
     7. Securities Law Compliance. Notwithstanding anything to the contrary
contained herein, you will not be issued any shares of Common Stock under your
Award unless either (a) such shares are then registered under the Securities Act
or (b) the Company has determined that such issuance would be exempt from the
registration requirements of the Securities Act. Your Award also must comply
with other applicable laws and regulations governing the Award, and you will not
receive any shares of Common Stock under your Award if the Company determines
that such receipt would not be in material compliance with such laws and
regulations.
     8. Transfer Restrictions. Prior to the time that the shares of Common Stock
subject to your Award have been delivered to you, you may not transfer, pledge,
sell or otherwise dispose of such shares. For example, you may not use shares of
Common Stock that may be issued in respect of your shares of Phantom Stock as
security for a loan, nor may you transfer, pledge, sell or otherwise dispose of
such shares. This restriction on transfer will lapse upon delivery to you of
shares of Common Stock in respect of your vested shares of Phantom Stock. Your
Award is not transferable, except by will or by the laws of descent and
distribution. Notwithstanding the foregoing, by delivering written notice to the
Company, in a form satisfactory to the Company, you may designate a third party
who, in the event of your death, shall thereafter be entitled to receive any
distribution of shares of Common Stock in respect of vested shares of Phantom
Stock pursuant to this Agreement.
     9. Award not a Service Contract. Your Award is not an employment or service
contract, and nothing in your Award shall be deemed to create in any way
whatsoever any obligation on your part to continue in the service of the Company
or any Affiliate, or on the

 



--------------------------------------------------------------------------------



 



part of the Company or any Affiliate to continue such service. In addition,
nothing in your Award shall obligate the Company or any Affiliate, their
respective stockholders, boards of directors or employees to continue any
relationship that you might have as an Employee, Director or Consultant of the
Company or any Affiliate.
     10. Unsecured Obligation. Your Award is unfunded, and even as a holder of
vested shares of Phantom Stock, you shall be considered an unsecured creditor of
the Company with respect to the Company’s obligation, if any, to distribute
shares of Common Stock pursuant to this Agreement. You shall not have voting or
any other rights as a stockholder of the Company with respect to the Common
Stock acquired pursuant to this Agreement until such Common Stock is issued to
you. Nothing contained in this Agreement, and no action taken pursuant to its
provisions, shall create or be construed to create a trust of any kind or a
fiduciary relationship between you and the Company or any other person.
     11. Withholding Obligations.
          (a) On or before the time you receive a distribution of shares
pursuant to your Award, or at any time thereafter as requested by the Company,
you hereby authorize withholding from, at the Company’s election, vested shares
of Common Stock distributable to you, payroll and any other amounts payable to
you and otherwise agree to make adequate provision for, as determined by the
Company, any sums required to satisfy the federal, state, local and foreign tax
withholding obligations of the Company or an Affiliate, if any, which arise in
connection with your Award.
          (b) Notwithstanding Section 11(a), if you elect to defer issuance of
the shares of Common Stock as provided in Section 6 of this Agreement, you shall
be required to make adequate provision for any sums required to satisfy any
federal, state, local and foreign tax withholding obligations of the Company
and/or any Affiliate which arise in connection with the vesting of your Award at
the time of such vesting.
          (c) Unless the tax withholding obligations of the Company or any
Affiliate are satisfied, the Company will have no obligation to deliver to you
any shares of Common Stock pursuant to your Award.
     12. Notices. Any notices provided for in your Award or the Plan shall be
given in writing and shall be deemed effectively given upon receipt or, in the
case of notices delivered by the Company to you, five (5) days after deposit in
the United States mail, postage prepaid, addressed to you at the last address
you provided to the Company.
     13. Execution of Documents. You hereby acknowledge and agree that the
manner selected by the Company by which you indicate your consent to your Grant
Notice is also deemed to be your execution of your Grant Notice and of this
Agreement. You further agree that such manner of indicating consent may be
relied upon as your signature for establishing your execution of any documents
to be executed in the future in connection with your Award. This Agreement shall
be deemed to be signed by the Company and you upon the respective signing by the
Company and you of the Grant Notice to which it is attached.

 



--------------------------------------------------------------------------------



 



     14. Miscellaneous.
          (a) The rights and obligations of the Company with respect to your
Award shall be transferable to any one or more persons or entities, and all
covenants and agreements hereunder shall inure to the benefit of, and be
enforceable by the Company’s successors and assigns.
          (b) You agree upon request to execute any further documents or
instruments necessary or desirable in the sole determination of the Company to
carry out the purposes or intent of your Award.
          (c) You acknowledge and agree that you have reviewed your Award in its
entirety, have had an opportunity to obtain the advice of counsel prior to
executing and accepting your Award and fully understand all provisions of your
Award.
          (d) This Agreement will be subject to all applicable laws, rules, and
regulations, and to such approvals by any governmental agencies or national
securities exchanges as may be required.
          (e) All obligations of the Company under the Plan and this Agreement
will be binding on any successor to the Company, whether the existence of such
successor is the result of a direct or indirect purchase, merger, consolidation,
or otherwise, of all or substantially all of the business and/or assets of the
Company.
     15. Headings. The headings of the Sections in this Agreement are inserted
for convenience only and shall not be deemed to constitute a part of this
Agreement or to affect the meaning of this Agreement.
     16. Severability. If all or any part of this Agreement or the Plan is
declared by any court or governmental authority to be unlawful or invalid, such
unlawfulness or invalidity shall not invalidate any portion of this Agreement or
the Plan not declared to be unlawful or invalid. Any Section of this Agreement
(or part of such a Section) so declared to be unlawful or invalid shall, if
possible, be construed in a manner which will give effect to the terms of such
Section or part of a Section to the fullest extent possible while remaining
lawful and valid.
     17. Governing Plan Document. Your Award is subject to all the provisions of
the Plan, the provisions of which are hereby made a part of your Award, and is
further subject to all interpretations, amendments, rules and regulations which
may from time to time be promulgated and adopted pursuant to the Plan. In the
event of any conflict between the provisions of your Award and those of the
Plan, the provisions of the Plan shall control.

 



--------------------------------------------------------------------------------



 



Attachment II
Deferral Election Form

 



--------------------------------------------------------------------------------



 



Leadis Technology, Inc.
2004 Equity Incentive Plan
Phantom Stock Award Deferral Election Form
 
Note: Please complete this Deferral Election Form and return a signed copy to
                     of Leadis Technology, Inc. (the “Company”) by
                    , 2007.

1.   Deferral Election.       I acknowledge that I have been granted a Phantom
Stock Award (“Award”) dated                    , 2007 by the Company under its
2004 Equity Incentive Plan (the “Plan”). I hereby elect to defer the issuance of
shares of the Company’s Common Stock, if any, that I may receive pursuant to
such Award and to receive a stock certificate evidencing such shares as follows:

                  Number of Shares of Original Distribution Date   Deferred
Issuance Date*   Common Stock Deferred
 
       

 

*   Note: You may not elect a Deferred Issuance Date that is beyond five
(5) years from the original vesting date of the Award.

    I understand that if my Continuous Service (as defined in the Plan) with the
Company or one of its Affiliates is terminated prior to the deferred issuance
date that I have indicated above, my election to receive an issuance of shares
on that date will be revoked. In that event, I automatically will be issued a
stock certificate evidencing the shares of Common Stock in respect of the vested
portion of my Award as soon as administratively practicable following the
termination of my Continuous Service, and any unvested portion of my Award shall
be forfeited.   2.   Deferred Compensation Agreement.

  (A)   I acknowledge that I have reviewed copies of and understand the terms of
the Phantom Stock Award Grant Notice (“Grant Notice”), Phantom Stock Award

 



--------------------------------------------------------------------------------



 



      Agreement (“Agreement”), and Plan and that capitalized terms in this
Deferral Election Form are defined in the Grant Notice, Agreement, or Plan. I
hereby agree to defer issuance of the above-specified number of shares of Common
Stock subject to my Award and to have such shares issued to me at a later date
pursuant to the terms and conditions of this Deferral Election Form, Grant
Notice, Agreement, and Plan, which are incorporated by reference in their
entirety into this Deferral Election Form.         Notwithstanding anything in
this Deferral Election Form to the contrary, I understand that in the event that
the Company determines that I am subject to its policy regarding insider trading
of the Company’s stock and any shares of Common Stock in respect of my Award are
scheduled to be delivered on a day (the “Deferred Issuance Date”) that does not
occur during a “window period” applicable to me, as determined by the Company in
accordance with such policy, then such shares shall not be delivered on such
Deferred Issuance Date and shall instead be delivered as soon as practicable
within the next “window period” applicable to me pursuant to such policy.    
(B)   I understand that the Company and and/or any Affiliate shall have certain
tax withholding obligations at the time I become vested in my right to receive
the shares of Common Stock subject to my Award. and at the time I receive the
shares of Common Stock in respect of the vested portion of my Award. I agree to
make adequate provision for any sums required to satisfy such withholding
obligations.     (C)   I understand that the establishment of the Grant Notice,
Agreement, or Plan, as well as my election made herein, do not create a legal or
equitable right or claim against the Company or an Affiliate, except as
expressly provided in this Deferral Election Form or the Grant Notice,
Agreement, or Plan, and in no event shall the terms of my employment or service
with the Company or an Affiliate be modified or in any way affected by this
Deferral Election Form or the Grant Notice, Agreement, or Plan. I further
understand that this Deferral Election Form and the Grant Notice, Agreement, and
Plan are not agreements for employment or other services and are not a guarantee
of future compensation from, or employment or service with, the Company or an
Affiliate.     (D)   I understand that any shares of Common Stock that I defer
pursuant to this Deferral Election Form will remain an asset of the Company and
subject to the claims of its general creditors in the event of its bankruptcy or
insolvency.

     
 
   
Participant’s Name (please print or type)
  Social Security Number
 
   
 
   
Participant’s Signature
  Date

 



--------------------------------------------------------------------------------



 



Attachment III
Leadis Technology, Inc. 2004 Equity Incentive Plan

 



--------------------------------------------------------------------------------



 



Leadis Technology, Inc.
2004 Equity Incentive Plan
Phantom Stock Award Grant Notice
Leadis Technology, Inc. (the “Company”), pursuant to its 2004 Equity Incentive
Plan (the “Plan”), hereby grants to Participant a Phantom Stock Award covering
the number of shares of phantom stock (the “Phantom Stock”) set forth below (the
“Award”). This Award shall be evidenced by a Phantom Stock Award Agreement (the
“Agreement”). This Award is subject to all of the terms and conditions as set
forth herein and in the Agreement and the Plan, which are attached hereto and
incorporated herein in their entirety.

     
     Participant:
   
 
   
     Date of Grant:
   
 
   
     Vesting Commencement Date:
   
 
   
     Number of Shares of Phantom Stock:
   
 
   
     Payment for Phantom Stock:
  Participant’s services to the Company

     
Vesting Schedule:
  [One-half (1/2) of the Phantom Stock shall vest on each of the first and
second anniversaries of the Vesting Commencement Date, provided that the
Participant’s Continuous Service has not terminated prior to the applicable
vesting date.]

Additional Terms/Acknowledgements: The undersigned Participant acknowledges
receipt of, and understands and agrees to, this Grant Notice, the Agreement and
the Plan. Participant further acknowledges that this Grant Notice, the Agreement
and the Plan set forth the entire understanding between Participant and the
Company regarding the award of the Phantom Stock and the Common Stock subject to
the shares of Phantom Stock and supersede all prior oral and written agreements
on that subject with the exception of (i) awards previously granted and
delivered to Participant under the Plan, and (ii) the following agreements only:

     
     Other Agreements:
   
 
   

              Leadis Technology, Inc.   Participant
 
           
By:
                   
 
  Signature       Signature
 
           
Title:
      Date:    
 
           
 
           
Date:
         
 
 
 
       

     
Attachments:
  Phantom Stock Award Agreement and Leadis Technology, Inc. 2004 Equity
Incentive Plan

 



--------------------------------------------------------------------------------



 



Attachment I
Agreement

 



--------------------------------------------------------------------------------



 



Leadis Technology, Inc.
2004 Equity Incentive Plan
Phantom Stock Award Agreement
     Pursuant to the Phantom Stock Award Grant Notice (“Grant Notice”) and this
Phantom Stock Award Agreement (“Agreement”), Leadis Technology, Inc. (the
“Company”) has awarded you a Phantom Stock Award under its 2004 Equity Incentive
Plan (the “Plan”) for the number of shares of Phantom Stock (“Phantom Stock”) as
indicated in the Grant Notice (collectively, the “Award”). Except where
indicated otherwise, defined terms not explicitly defined in this Agreement but
defined in the Plan shall have the same definitions as in the Plan.
     The details of your Award are as follows:
     18. Number of Shares of Phantom Stock and Shares of Common Stock. The
number of shares of Phantom Stock subject to your Award is set forth in the
Grant Notice. Each share of Phantom Stock shall represent the right to receive
one (1) share of Common Stock. The number of shares of Phantom Stock subject to
your Award and the number of shares of Common Stock deliverable with respect to
such Phantom Stock may be adjusted from time to time for capitalization
adjustments as described in Section 11(a) of the Plan.
     19. Vesting. The shares of Phantom Stock shall vest, if at all, as provided
in the vesting schedule set forth in your Grant Notice; provided, however, that
vesting shall cease upon the termination of your Continuous Service.
     20. Dividends. You shall receive no benefit or adjustment to your Award
with respect to any cash dividend or other distribution in respect of the Common
Stock subject to your Award that does not result in a capitalization adjustment
pursuant to Section 11(a) of the Plan; provided, however, that this sentence
shall not apply with respect to any shares of Common Stock that are actually
delivered to you in connection with your Award, on and after the date of such
delivery. Any additional shares of Phantom Stock, Common Stock, cash or other
property that become subject to the Award pursuant to this Section 3 shall be
subject, in a manner determined by the Board, to the same forfeiture
restrictions, restrictions on transferability, and time and manner of delivery
as applicable to the other shares of Phantom Stock and Common Stock subject to
your Award.
     21. Payment. This Award was granted in consideration of your services to
the Company. Subject to Section 10 below, you will not be required to make any
payment to the Company (other than your services with the Company) with respect
to your receipt of the Award, vesting of the Phantom Stock, or the delivery of
the shares of Common Stock subject to the Phantom Stock.
     22. Delivery of Shares. Subject to Section 10 below, your vested shares of
Phantom Stock shall be converted into shares of Common Stock, and the Company
will deliver to you a number of shares of Common Stock equal to the number of
vested shares subject to your Award on the applicable vesting date or as soon as
practicable thereafter; provided, however, that in the event that the Company
determines that you are subject to its policy regarding insider

1



--------------------------------------------------------------------------------



 



trading of the Company’s stock and any shares of Common Stock subject to your
Award are scheduled to be delivered on a day (the “Original Distribution Date”)
that does not occur during an open “window period” applicable to you, as
determined by the Company in accordance with such policy, then such shares shall
not be delivered on such Original Distribution Date and shall instead be
delivered as soon as practicable within the next open “window period” applicable
to you pursuant to such policy. The form of delivery (e.g., a stock certificate
or electronic entry evidencing such shares) shall be determined by the Company.
     23. Securities Law Compliance. Notwithstanding anything to the contrary
contained herein, you will not be issued any shares of Common Stock under your
Award unless either (a) such shares are then registered under the Securities Act
or (b) the Company has determined that such issuance would be exempt from the
registration requirements of the Securities Act. Your Award also must comply
with other applicable laws and regulations governing the Award, and you will not
receive any shares of Common Stock under your Award if the Company determines
that such receipt would not be in material compliance with such laws and
regulations.
     24. Transfer Restrictions. Prior to the time that the shares of Common
Stock subject to your Award have been delivered to you, you may not transfer,
pledge, sell or otherwise dispose of such shares. For example, you may not use
shares of Common Stock that may be issued in respect of your shares of Phantom
Stock as security for a loan, nor may you transfer, pledge, sell or otherwise
dispose of such shares. This restriction on transfer will lapse upon delivery to
you of shares of Common Stock in respect of your vested shares of Phantom Stock.
Your Award is not transferable, except by will or by the laws of descent and
distribution. Notwithstanding the foregoing, by delivering written notice to the
Company, in a form satisfactory to the Company, you may designate a third party
who, in the event of your death, shall thereafter be entitled to receive any
distribution of shares of Common Stock in respect of vested shares of Phantom
Stock pursuant to this Agreement.
     25. Award not a Service Contract. Your Award is not an employment or
service contract, and nothing in your Award shall be deemed to create in any way
whatsoever any obligation on your part to continue in the service of the Company
or any Affiliate, or on the part of the Company or any Affiliate to continue
such service. In addition, nothing in your Award shall obligate the Company or
any Affiliate, their respective stockholders, boards of directors or employees
to continue any relationship that you might have as an Employee, Director or
Consultant of the Company or any Affiliate.

2



--------------------------------------------------------------------------------



 



     26. Unsecured Obligation. Your Award is unfunded, and even as a holder of
vested shares of Phantom Stock, you shall be considered an unsecured creditor of
the Company with respect to the Company’s obligation, if any, to distribute
shares of Common Stock pursuant to this Agreement. You shall not have voting or
any other rights as a stockholder of the Company with respect to the Common
Stock acquired pursuant to this Agreement until such Common Stock is issued to
you. Nothing contained in this Agreement, and no action taken pursuant to its
provisions, shall create or be construed to create a trust of any kind or a
fiduciary relationship between you and the Company or any other person.
     27. Withholding Obligations.
          (a) On or before the time you receive a distribution of shares
pursuant to your Award, or at any time thereafter as requested by the Company,
you hereby authorize withholding from, at the Company’s election, vested shares
of Common Stock distributable to you, payroll and any other amounts payable to
you and otherwise agree to make adequate provision for, as determined by the
Company, any sums required to satisfy the federal, state, local and foreign tax
withholding obligations of the Company or an Affiliate, if any, which arise in
connection with your Award.
          (b) Unless the tax withholding obligations of the Company or any
Affiliate are satisfied, the Company will have no obligation to deliver to you
any shares of Common Stock pursuant to your Award.
     28. Notices. Any notices provided for in your Award or the Plan shall be
given in writing and shall be deemed effectively given upon receipt or, in the
case of notices delivered by the Company to you, five (5) days after deposit in
the United States mail, postage prepaid, addressed to you at the last address
you provided to the Company.
     29. Execution of Documents. You hereby acknowledge and agree that the
manner selected by the Company by which you indicate your consent to your Grant
Notice is also deemed to be your execution of your Grant Notice and of this
Agreement. You further agree that such manner of indicating consent may be
relied upon as your signature for establishing your execution of any documents
to be executed in the future in connection with your Award. This Agreement shall
be deemed to be signed by the Company and you upon the respective signing by the
Company and you of the Grant Notice to which it is attached.
     30. Miscellaneous.
          (a) The rights and obligations of the Company with respect to your
Award shall be transferable to any one or more persons or entities, and all
covenants and agreements hereunder shall inure to the benefit of, and be
enforceable by the Company’s successors and assigns.
          (b) You agree upon request to execute any further documents or
instruments necessary or desirable in the sole determination of the Company to
carry out the purposes or intent of your Award.

3



--------------------------------------------------------------------------------



 



          (c) You acknowledge and agree that you have reviewed your Award in its
entirety, have had an opportunity to obtain the advice of counsel prior to
executing and accepting your Award and fully understand all provisions of your
Award.
          (d) This Agreement will be subject to all applicable laws, rules, and
regulations, and to such approvals by any governmental agencies or national
securities exchanges as may be required.
          (e) All obligations of the Company under the Plan and this Agreement
will be binding on any successor to the Company, whether the existence of such
successor is the result of a direct or indirect purchase, merger, consolidation,
or otherwise, of all or substantially all of the business and/or assets of the
Company.
     31. Headings. The headings of the Sections in this Agreement are inserted
for convenience only and shall not be deemed to constitute a part of this
Agreement or to affect the meaning of this Agreement.
     32. Severability. If all or any part of this Agreement or the Plan is
declared by any court or governmental authority to be unlawful or invalid, such
unlawfulness or invalidity shall not invalidate any portion of this Agreement or
the Plan not declared to be unlawful or invalid. Any Section of this Agreement
(or part of such a Section) so declared to be unlawful or invalid shall, if
possible, be construed in a manner which will give effect to the terms of such
Section or part of a Section to the fullest extent possible while remaining
lawful and valid.
     33. Governing Plan Document. Your Award is subject to all the provisions of
the Plan, the provisions of which are hereby made a part of your Award, and is
further subject to all interpretations, amendments, rules and regulations which
may from time to time be promulgated and adopted pursuant to the Plan. In the
event of any conflict between the provisions of your Award and those of the
Plan, the provisions of the Plan shall control.

4



--------------------------------------------------------------------------------



 



Attachment II
Leadis Technology, Inc. 2004 Equity Incentive Plan

